Title: From Thomas Jefferson to John Page, 16 March 1804
From: Jefferson, Thomas
To: Page, John


          
            My dear friend
            Washington Mar. 16. 04
          
          The case described in the inclosed letter is one to which I am an entire stranger. the writer seems really entitled to all the sympathies of our nature. the power of pardon resting with yourself, she should have addressed herself to you directly. I do not know whether she has done this or has counted on your known friendship to me, and that her distresses passing thro’ that channel would reach you with greater force. the crime imputed to her son is so much against nature that he is entitled to all the presumptions against his guilt which the circumstances of his case will admit. however, presumptions must yield to positive proof where that exists. whether it does in the present case or not, you will best know; and I inform her that if her son should be found guilty by his jury, no one could have been, more fortunately for her than yourself invested with the power of revising the proofs adduced, the competence & candor of his triers, and supposing all these conclusive of the crime, the considerations which the law still admits of the comparative effects of punishment & pardon. these last are essentially confided to the Executive and the only encouragement I have presumed to give her is that your legal duties will be attempered by all the dispositions which they will admit towards that mercy which she implores. I presume from the letter that she wishes her application to be known no further than is necessary. the near connection of this lady with persons with whom I have formerly acted so much, will I hope apologise for my acquiescing in her desire to be the channel of communicating her distresses to you. Accept my affectionate salutations & assurances of constant attachment & respect.
          
            Th: Jefferson
          
        